DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this Office Action.

Response to Arguments
Applicant’s arguments filed in the amendment filed 03/23/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 09/30/2020 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”).
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle sufficient to prove possession of the full scope.
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “initializing a single instance of a persisted cache service on the data processing system; receiving data requests from a plurality of single page applications (SPAs) on the data processing system, wherein each SPA of the SPAs includes a different freshness tolerance level based on age of requested data before the requested data is invalidated; processing the data requests using the persisted cache service to obtain requested data from a cache implemented on the data processing system or from one or more remote data sources via a network connection; and providing the requested data obtained from the cache or the one or more remote data sources to an SPA of the plurality of SPAs from which each data request originated” of claim(s) 1, 15, and 18. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper.
Moreover, compliance with § 112(a) for these types of claims is critical to ensure that inventors do not “attempt to preempt the future before it has arrived” by claiming pure functions without limit as to how they are accomplished (MPEP 2161.01). Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed (MPEP 2161.01(I)).


First Set of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (Pub. No.: US 2015/0339056, hereinafter, “Rundle”) in view of Yuwei, Ba (Pub. No.: CN 106294365, hereinafter, “Yuwei,” provided in the IDS dated 09/30/2020, Original is attached. Translation used for rejection is attached), and further in view of Wang et al. (Pub. No.: US 2019/0034550, hereinafter, “Wang”).
Claims 1, 15, 18. Rundle teaches:
A data processing system comprising: a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations of: initializing a single instance of a cache service on the data processing system, wherein the cache service is a persisted cache service; – in paragraphs [0019], [0053] (The client-side cache is a persistent cache that stores the received data until the data is updated or modified, or new data is received that replaces the stored data.)

Rundle does not explicitly teach:
receiving data requests from a plurality of single page applications (SPAs) on the data processing system; processing the data requests using the cache service to obtain requested data from a cache implemented on the data processing system or from one or more remote data sources via a network connection; and providing the requested data obtained from the cache or the one or more remote data sources to an SPA of the plurality of SPAs from which each data request originated.
However, Yuwei teaches:
receiving data requests from a plurality of single page applications (SPAs) on the data processing system; – on pages 1, 4-5 (This application provides the page data processing method of a kind of single page web application in order to reduce repetition. The consumption that server resource is caused by HTTP request and data base querying. This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached.)
processing the data requests using the cache service to obtain requested data from a cache implemented on the data processing system or from one or more remote data sources via a network connection; and – on pages 1, 4-5 (Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
providing the requested data obtained from the cache or the one or more remote data sources to an SPA of the plurality of SPAs from which each data request originated. – on pages 1, 4-5 (Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle with Yuwei to include receiving data requests from a plurality of single page applications (SPAs) on the data processing system; processing the data requests using the cache service to obtain requested data from a cache implemented on the data processing system or from one or more remote data sources via a network connection; and providing the requested data obtained from the cache or the one or more remote data sources to an SPA of the plurality of SPAs from which each data request originated, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Combination of Rundle and Yuwei does not explicitly teach:
wherein each SPA of the SPAs includes a different freshness tolerance level based on age of requested data before the requested data is invalidated.
However, Wang teaches:
wherein each SPA of the SPAs includes a different freshness tolerance level based on age of requested data before the requested data is invalidated – in paragraph [0045] (Since each of the data sets has a different expiration time point, it is possible that, at the same moment, only some data sets have the remaining valid cache duration less than or equal to the update threshold value.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Yuwei with Wang to include wherein each SPA of the SPAs includes a different freshness tolerance level based on age of requested data before the requested data is invalidated, as taught by Wang, in paragraph [0003], to rapidly respond to user requests in an efficient manner.

Claims 2, 16, 19. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 1 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein each data request includes cache strategy parameters that indicate how the persisted cache service obtains the requested data. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Wang with Yuwei to include wherein each data request includes cache strategy parameters that indicate how the persisted cache service obtains the requested data, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claims 3, 17, 20. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 2 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein the cache strategy parameters include a cache-only strategy and a network-only strategy, the cache strategy indicates that the persisted cache service obtains the requested data from only the cache, and the network-only strategy indicates that the persisted cache service obtains the requested data from only the one or more remote data sources. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Wang with Yuwei to include wherein the cache strategy parameters include a cache-only strategy and a network-only strategy, the cache strategy indicates that the persisted cache service obtains the requested data from only the cache, and the network-only strategy indicates that the persisted cache service obtains the requested data from only the one or more remote data sources, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim 4. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 2 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein the cache strategy parameters include a cache or network strategy, and the cache or network strategy indicates that the persisted cache service first attempts to obtain the requested data from the cache and then attempts to obtain the requested data from the one or more remote data sources response to the requested data being unavailable or expired in the cache. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Wang with Yuwei to include wherein the cache strategy parameters include a cache or network strategy, and the cache or network strategy indicates that the persisted cache service first attempts to obtain the requested data from the cache and then attempts to obtain the requested data from the one or more remote data sources response to the requested data being unavailable or expired in the cache, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim 5. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 2 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein the cache strategy parameters include a cache and network strategy, and the cache and network strategy indicates that the persisted cache service first attempts to obtain the requested data from the cache and provide the requested data from the cache to the SPA of the plurality of SPAs from which the data request originated and also obtain the requested data from the one or more remote data sources and provide the requested data from the one or more remote data sources to the SPA of the plurality of SPAs from which the data request originated. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Wang with Yuwei to include wherein the cache strategy parameters include a cache and network strategy, and the cache and network strategy indicates that the persisted cache service first attempts to obtain the requested data from the cache and provide the requested data from the cache to the SPA of the plurality of SPAs from which the data request originated and also obtain the requested data from the one or more remote data sources and provide the requested data from the one or more remote data sources to the SPA of the plurality of SPAs from which the data request originated, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim 6. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 5 – refer to the indicated claim for reference(s).
Rundle teaches:
wherein the persisted cache service is configured to update the cache with data received from the one or more remote data sources. – in paragraphs [0019], [0053] (The client-side cache is a persistent cache that stores the received data until the data is updated or modified, or new data is received that replaces the stored data.)

Claim 7. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 1 – refer to the indicated claim for reference(s).
Rundle teaches:
wherein the cache is organized into a plurality of key-value pairs, a key represents a cache key value calculated for a cache entry based on request parameters associated with cache data, and the cache key value represents a cache data entry that includes data obtained from the one or more network services. – in paragraph [0046] (The lines between blocks represent one-to-many relations between the rows of one table and the rows of another table. The relations are from parent to child table. A key symbol designates the parent or "one" side of the relation and an infinity symbol designates the child or "many" side of the relation. In other words, a row in the parent table specifies zero or more rows in the child table. As shown, the Descriptor table 62 is a parent of the Version table 70, which is a parent of the Value table 68. The Property table 66 is also a parent of the Value table 68. The Type table 64 is a parent of the Descriptor table 62 and the Property table 66.)

Claim 13. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 1 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: obtaining cache data from a server-based cache to populate the cache on the data processing system. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Wang with Yuwei to include wherein the computer-readable medium includes instructions for causing the processor to perform operations of: obtaining cache data from a server-based cache to populate the cache on the data processing system, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim 14. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 13 – refer to the indicated claim for reference(s). 

Yuwei further teaches:
wherein the cache data is obtained from the server-based cache to refresh the cache of the data processing system with fresh data associated with multiple users, to prepopulate the cache with the fresh data responsive to a user utilizing a new device, or both. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Wang with Yuwei to include wherein the cache data is obtained from the server-based cache to refresh the cache of the data processing system with fresh data associated with multiple users, to prepopulate the cache with the fresh data responsive to a user utilizing a new device, or both, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (Pub. No.: US 2015/0339056, hereinafter, “Rundle”) in view of Yuwei, Ba (Pub. No.: CN 106294365, hereinafter, “Yuwei,” provided in the IDS dated 09/30/2020, Original is attached. Translation used for rejection is attached), and further in view of Wang et al. (Pub. No.: US 2019/0034550, hereinafter, “Wang”) and Fan et al. (Pub. No.: US 2017/0017672, hereinafter, “Fan”).
Claim 8. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 7 – refer to the indicated claim for reference(s).

Combination of Rundle, Yuwei, and Wang does not explicitly teach:
wherein the cache key value represents a common Universal Resource Locator (URL) served across SPA boundaries.
However, Fan teaches:
wherein the cache key value represents a common Universal Resource Locator (URL) served across SPA boundaries. – in paragraph [0013] (In the case of (a), the search app may save the key/value pair <URL, payload> locally on a mobile device (using the persistent storage), where "URL" is the submitted search query formulated as a URL, and "payload" is the returned search result.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Wang, and Yuwei with Fan to include wherein the cache key value represents a common Universal Resource Locator (URL) served across SPA boundaries, as taught by Fan, in paragraph [0011], to provide a technique which enables access to persistent data storage, i.e., storage that persists after an app has terminated, and which remains accessible to the app when the app is restarted.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (Pub. No.: US 2015/0339056, hereinafter, “Rundle”) in view of Yuwei, Ba (Pub. No.: CN 106294365, hereinafter, “Yuwei,” provided in the IDS dated 09/30/2020, Original is attached. Translation used for rejection is attached), and further in view of Wang et al. (Pub. No.: US 2019/0034550, hereinafter, “Wang”) and Kimura, Hideaki (Pub. No.: US 2018/0011893, hereinafter, “Kimura”).
Claim 9. Combination of Rundle, Yuwei, and Wang teaches The data processing system of claim 7 – refer to the indicated claim for reference(s).

Combination of Rundle, Yuwei, and Wang does not explicitly teach:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: serializing one or more request parameters associated with a data request to generate serialized request data; hashing the serialized request data to generate a first hashed value; obtaining user information associated with a user associated with the data request; serializing the user information to generate a second hashed value; and appending the first hashed value to the second hashed value to generate the cache key value associated with the data request.
However, Kimura teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: serializing one or more request parameters associated with a data request to generate serialized request data; hashing the serialized request data to generate a first hashed value; obtaining user information associated with a user associated with the data request; serializing the user information to generate a second hashed value; and appending the first hashed value to the second hashed value to generate the cache key value associated with the data request. – in paragraphs [0203], [0204] (FIG. 10B illustrates an example data flow 1001 for using the serializable hash index 1000. When a core 25 initiates a transaction 1005 it can include indications of an operation and a key corresponding to the data on which the operation should act. A hash/tag coder can generate a hash value and/or a tag value based on the key. The core 25 can then execute the transaction 1015 that includes the key, the hash value, and the tag value. To execute the transaction 1015, the serializable hash index can be searched according to the hash value. For example, if the hash value is "1", then the search for the key designated in transaction 1015 can execute by following the hash path 1020 through dual pointers 250 in the volatile pages 35-1 and 35-2 that point to volatile page 35-4 (or its equivalent in the snapshot data pages 45) that contains the hash bucket in which hash value "1" is contained.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Yuwei, and Wang with Kimura to include wherein the computer-readable medium includes instructions for causing the processor to perform operations of: serializing one or more request parameters associated with a data request to generate serialized request data; hashing the serialized request data to generate a first hashed value; obtaining user information associated with a user associated with the data request; serializing the user information to generate a second hashed value; and appending the first hashed value to the second hashed value to generate the cache key value associated with the data request, as taught by Rundle, in paragraph [0069], to provide a persistent cache that is not subject to a timer or time limit, and can be employed to continue working with data from a host even in instances where communication is compromised and/or lost.

Claim 10. Combination of Rundle, Yuwei, Wang, and Kimura teaches The data processing system of claim 9 – refer to the indicated claim for reference(s).

Kimura further teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform the operations of: normalizing an order of search parameters associated with the data request prior to serializing the one or more request parameters. – in paragraphs [0203], [0204] (FIG. 10B illustrates an example data flow 1001 for using the serializable hash index 1000. When a core 25 initiates a transaction 1005 it can include indications of an operation and a key corresponding to the data on which the operation should act. A hash/tag coder can generate a hash value and/or a tag value based on the key. The core 25 can then execute the transaction 1015 that includes the key, the hash value, and the tag value. To execute the transaction 1015, the serializable hash index can be searched according to the hash value. For example, if the hash value is "1", then the search for the key designated in transaction 1015 can execute by following the hash path 1020 through dual pointers 250 in the volatile pages 35-1 and 35-2 that point to volatile page 35-4 (or its equivalent in the snapshot data pages 45) that contains the hash bucket in which hash value "1" is contained.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Yuwei, and Wang with Kimura to include wherein the computer-readable medium includes instructions for causing the processor to perform the operations of: normalizing an order of search parameters associated with the data request prior to serializing the one or more request parameters, as taught by Rundle, in paragraph [0069], to provide a persistent cache that is not subject to a timer or time limit, and can be employed to continue working with data from a host even in instances where communication is compromised and/or lost.

Claim 11. Combination of Rundle, Yuwei, Wang, and Kimura teaches The data processing system of claim 9 – refer to the indicated claim for reference(s). 

Kimura further teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform the operations of: searching the cache for a data entry that includes the cache key value; and providing data value associated with the cache key value to the SPA originating the data request. – in paragraphs [0203], [0204] (FIG. 10B illustrates an example data flow 1001 for using the serializable hash index 1000. When a core 25 initiates a transaction 1005 it can include indications of an operation and a key corresponding to the data on which the operation should act. A hash/tag coder can generate a hash value and/or a tag value based on the key. The core 25 can then execute the transaction 1015 that includes the key, the hash value, and the tag value. To execute the transaction 1015, the serializable hash index can be searched according to the hash value. For example, if the hash value is "1", then the search for the key designated in transaction 1015 can execute by following the hash path 1020 through dual pointers 250 in the volatile pages 35-1 and 35-2 that point to volatile page 35-4 (or its equivalent in the snapshot data pages 45) that contains the hash bucket in which hash value "1" is contained.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Yuwei, and Wang with Kimura to include wherein the computer-readable medium includes instructions for causing the processor to perform the operations of: searching the cache for a data entry that includes the cache key value; and providing data value associated with the cache key value to the SPA originating the data request, as taught by Rundle, in paragraph [0069], to provide a persistent cache that is not subject to a timer or time limit, and can be employed to continue working with data from a host even in instances where communication is compromised and/or lost.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (Pub. No.: US 2015/0339056, hereinafter, “Rundle”) in view of Yuwei, Ba (Pub. No.: CN 106294365, hereinafter, “Yuwei,” provided in the IDS dated 09/30/2020, Original is attached. Translation used for rejection is attached), and further in view of Wang et al. (Pub. No.: US 2019/0034550, hereinafter, “Wang”) and Thomas et al. (Pub. No.: US 2020/0314194, hereinafter, “Thomas”).
Claim 12. Combination of Rundle, Yuwei, Wang, and Kimura teaches The data processing system of claim 9 – refer to the indicated claim for reference(s).

Combination of Rundle, Yuwei, Wang, and Kimura does not explicitly teach:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: receiving an event notification of a user-related event that includes a Universal Resource Locator (URL) in a payload of the event notification, wherein the URL indicates a domain associated with the user-related event; identifying at least a portion of data in the cache associated with the URL; and invalidating the at least a portion of the data in the cache associated with the URL.
However, Thomas teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: receiving an event notification of a user-related event that includes a Universal Resource Locator (URL) in a payload of the event notification, wherein the URL indicates a domain associated with the user-related event; identifying at least a portion of data in the cache associated with the URL; and invalidating the at least a portion of the data in the cache associated with the URL. – in paragraphs [0037], [0055] (This published URL can comprise the domain name of the financial institution (e.g., bankxyz.com) plus an extension defined for receiving discovery requests (e.g., /txpush/vl/events yielding https://bankxyz.com/txpush/v1/events as the published URL). Once aggregation provider 101 has successfully subscribed to receive one or more events from financial institution 102, financial institution 102 will push the events (or notifications) to aggregation provider 101 using callback URL 310 provided in subscription request 301.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Yuwei, Wang, and Kimura with Thomas to include wherein the computer-readable medium includes instructions for causing the processor to perform operations of: receiving an event notification of a user-related event that includes a Universal Resource Locator (URL) in a payload of the event notification, wherein the URL indicates a domain associated with the user-related event; identifying at least a portion of data in the cache associated with the URL; and invalidating the at least a portion of the data in the cache associated with the URL, as taught by Thomas, in paragraph [0004], to access a customer's financial data without the security concerns.

Second Set of Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (Pub. No.: US 2015/0339056, hereinafter, “Rundle”) in view of Yuwei, Ba (Pub. No.: CN 106294365, hereinafter, “Yuwei,” provided in the IDS dated 09/30/2020, Original is attached. Translation used for rejection is attached), and further in view of Ll et al. (Pub. No.: US 2015/0334043, hereinafter, “Ll”).
Claims 1, 15, 18. Rundle teaches:
A data processing system comprising: a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations of: initializing a single instance of a cache service on the data processing system, wherein the cache service is a persisted cache service; – in paragraphs [0019], [0053] (The client-side cache is a persistent cache that stores the received data until the data is updated or modified, or new data is received that replaces the stored data.)

Rundle does not explicitly teach:
receiving data requests from a plurality of single page applications (SPAs) on the data processing system; processing the data requests using the cache service to obtain requested data from a cache implemented on the data processing system or from one or more remote data sources via a network connection; and providing the requested data obtained from the cache or the one or more remote data sources to an SPA of the plurality of SPAs from which each data request originated.
However, Yuwei teaches:
receiving data requests from a plurality of single page applications (SPAs) on the data processing system; – on pages 1, 4-5 (This application provides the page data processing method of a kind of single page web application in order to reduce repetition. The consumption that server resource is caused by HTTP request and data base querying. This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached.)
processing the data requests using the cache service to obtain requested data from a cache implemented on the data processing system or from one or more remote data sources via a network connection; and – on pages 1, 4-5 (Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
providing the requested data obtained from the cache or the one or more remote data sources to an SPA of the plurality of SPAs from which each data request originated. – on pages 1, 4-5 (Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle with Yuwei to include receiving data requests from a plurality of single page applications (SPAs) on the data processing system; processing the data requests using the cache service to obtain requested data from a cache implemented on the data processing system or from one or more remote data sources via a network connection; and providing the requested data obtained from the cache or the one or more remote data sources to an SPA of the plurality of SPAs from which each data request originated, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Combination of Rundle and Yuwei does not explicitly teach:
wherein each SPA of the SPAs includes a different freshness tolerance level based on age of requested data before the requested data is invalidated.
However, Ll teaches:
wherein each SPA of the SPAs includes a different freshness tolerance level based on age of requested data before the requested data is invalidated – in paragraph [0053] (FIG. 2B is an exemplary HTTP response message 220 designating different cache expiration times to different parts of a representation using XML extension mechanism in accordance with an embodiment of the present disclosure. As for a client device receiving this representation, this HTTP response message defines the same cache expiration time policies to the same parts as in the message 210 of FIG. 2A. The entire representation is to be cached for 1000 s (max-age=1000 as defined in 221) by default. The parts pertaining to scopes “net1” and “net2” are to be cached for 2000 s (as defined in 222), and the part pertaining to the scope “add” is to be cached for 4000 s (as defined in 223).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Yuwei with Ll to include wherein each SPA of the SPAs includes a different freshness tolerance level based on age of requested data before the requested data is invalidated, as taught by Ll, in paragraph [0006], to reduce web response latency, network traffic and server load.

Claims 2, 16, 19. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 1 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein each data request includes cache strategy parameters that indicate how the persisted cache service obtains the requested data. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Ll with Yuwei to include wherein each data request includes cache strategy parameters that indicate how the persisted cache service obtains the requested data, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claims 3, 17, 20. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 2 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein the cache strategy parameters include a cache-only strategy and a network-only strategy, the cache strategy indicates that the persisted cache service obtains the requested data from only the cache, and the network-only strategy indicates that the persisted cache service obtains the requested data from only the one or more remote data sources. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Ll with Yuwei to include wherein the cache strategy parameters include a cache-only strategy and a network-only strategy, the cache strategy indicates that the persisted cache service obtains the requested data from only the cache, and the network-only strategy indicates that the persisted cache service obtains the requested data from only the one or more remote data sources, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim 4. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 2 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein the cache strategy parameters include a cache or network strategy, and the cache or network strategy indicates that the persisted cache service first attempts to obtain the requested data from the cache and then attempts to obtain the requested data from the one or more remote data sources response to the requested data being unavailable or expired in the cache. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Ll with Yuwei to include wherein the cache strategy parameters include a cache or network strategy, and the cache or network strategy indicates that the persisted cache service first attempts to obtain the requested data from the cache and then attempts to obtain the requested data from the one or more remote data sources response to the requested data being unavailable or expired in the cache, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim 5. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 2 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein the cache strategy parameters include a cache and network strategy, and the cache and network strategy indicates that the persisted cache service first attempts to obtain the requested data from the cache and provide the requested data from the cache to the SPA of the plurality of SPAs from which the data request originated and also obtain the requested data from the one or more remote data sources and provide the requested data from the one or more remote data sources to the SPA of the plurality of SPAs from which the data request originated. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Ll with Yuwei to include wherein the cache strategy parameters include a cache and network strategy, and the cache and network strategy indicates that the persisted cache service first attempts to obtain the requested data from the cache and provide the requested data from the cache to the SPA of the plurality of SPAs from which the data request originated and also obtain the requested data from the one or more remote data sources and provide the requested data from the one or more remote data sources to the SPA of the plurality of SPAs from which the data request originated, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim 6. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 5 – refer to the indicated claim for reference(s).
Rundle teaches:
wherein the persisted cache service is configured to update the cache with data received from the one or more remote data sources. – in paragraphs [0019], [0053] (The client-side cache is a persistent cache that stores the received data until the data is updated or modified, or new data is received that replaces the stored data.)

Claim 7. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 1 – refer to the indicated claim for reference(s).
Rundle teaches:
wherein the cache is organized into a plurality of key-value pairs, a key represents a cache key value calculated for a cache entry based on request parameters associated with cache data, and the cache key value represents a cache data entry that includes data obtained from the one or more network services. – in paragraph [0046] (The lines between blocks represent one-to-many relations between the rows of one table and the rows of another table. The relations are from parent to child table. A key symbol designates the parent or "one" side of the relation and an infinity symbol designates the child or "many" side of the relation. In other words, a row in the parent table specifies zero or more rows in the child table. As shown, the Descriptor table 62 is a parent of the Version table 70, which is a parent of the Value table 68. The Property table 66 is also a parent of the Value table 68. The Type table 64 is a parent of the Descriptor table 62 and the Property table 66.)

Claim 13. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 1 – refer to the indicated claim for reference(s).

Yuwei further teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: obtaining cache data from a server-based cache to populate the cache on the data processing system. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Ll with Yuwei to include wherein the computer-readable medium includes instructions for causing the processor to perform operations of: obtaining cache data from a server-based cache to populate the cache on the data processing system, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim 14. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 13 – refer to the indicated claim for reference(s). 

Yuwei further teaches:
wherein the cache data is obtained from the server-based cache to refresh the cache of the data processing system with fresh data associated with multiple users, to prepopulate the cache with the fresh data responsive to a user utilizing a new device, or both. – on pages 1, 4-5 (This application provides a kind of single page web application page data processing method, described method apply in client, described client is provided with the caching for memory buffers data interval, described method including: Described client receives the HTTP request obtaining web page contents; Inquire about whether described caching interval exists available data cached. Inquire about whether described caching interval exists available data cached; If described caching interval existing data cached and described data cached available, then utilize described slow Deposit data generates the web page contents that described HTTP request is asked; Otherwise, send described HTTP request to server, receive the data that described server returns, raw Become the web page contents that described HTTP request is asked.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle and Ll with Yuwei to include wherein the cache data is obtained from the server-based cache to refresh the cache of the data processing system with fresh data associated with multiple users, to prepopulate the cache with the fresh data responsive to a user utilizing a new device, or both, as taught by Yuwei, in abstract, to provide a technique which utilizes single page application to achieve resource saving and decrease in server resource consumption caused by repeated unessential HTTP requests and database queries.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (Pub. No.: US 2015/0339056, hereinafter, “Rundle”) in view of Yuwei, Ba (Pub. No.: CN 106294365, hereinafter, “Yuwei,” provided in the IDS dated 09/30/2020, Original is attached. Translation used for rejection is attached), and further in view of Ll et al. (Pub. No.: US 2015/0334043, hereinafter, “Ll”) and Fan et al. (Pub. No.: US 2017/0017672, hereinafter, “Fan”).
Claim 8. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 7 – refer to the indicated claim for reference(s).

Combination of Rundle, Yuwei, and Ll does not explicitly teach:
wherein the cache key value represents a common Universal Resource Locator (URL) served across SPA boundaries.
However, Fan teaches:
wherein the cache key value represents a common Universal Resource Locator (URL) served across SPA boundaries. – in paragraph [0013] (In the case of (a), the search app may save the key/value pair <URL, payload> locally on a mobile device (using the persistent storage), where "URL" is the submitted search query formulated as a URL, and "payload" is the returned search result.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Ll, and Yuwei with Fan to include wherein the cache key value represents a common Universal Resource Locator (URL) served across SPA boundaries, as taught by Fan, in paragraph [0011], to provide a technique which enables access to persistent data storage, i.e., storage that persists after an app has terminated, and which remains accessible to the app when the app is restarted.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (Pub. No.: US 2015/0339056, hereinafter, “Rundle”) in view of Yuwei, Ba (Pub. No.: CN 106294365, hereinafter, “Yuwei,” provided in the IDS dated 09/30/2020, Original is attached. Translation used for rejection is attached), and further in view of Ll et al. (Pub. No.: US 2015/0334043, hereinafter, “Ll”) and Kimura, Hideaki (Pub. No.: US 2018/0011893, hereinafter, “Kimura”).
Claim 9. Combination of Rundle, Yuwei, and Ll teaches The data processing system of claim 7 – refer to the indicated claim for reference(s).

Combination of Rundle, Yuwei, and Ll does not explicitly teach:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: serializing one or more request parameters associated with a data request to generate serialized request data; hashing the serialized request data to generate a first hashed value; obtaining user information associated with a user associated with the data request; serializing the user information to generate a second hashed value; and appending the first hashed value to the second hashed value to generate the cache key value associated with the data request.
However, Kimura teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: serializing one or more request parameters associated with a data request to generate serialized request data; hashing the serialized request data to generate a first hashed value; obtaining user information associated with a user associated with the data request; serializing the user information to generate a second hashed value; and appending the first hashed value to the second hashed value to generate the cache key value associated with the data request. – in paragraphs [0203], [0204] (FIG. 10B illustrates an example data flow 1001 for using the serializable hash index 1000. When a core 25 initiates a transaction 1005 it can include indications of an operation and a key corresponding to the data on which the operation should act. A hash/tag coder can generate a hash value and/or a tag value based on the key. The core 25 can then execute the transaction 1015 that includes the key, the hash value, and the tag value. To execute the transaction 1015, the serializable hash index can be searched according to the hash value. For example, if the hash value is "1", then the search for the key designated in transaction 1015 can execute by following the hash path 1020 through dual pointers 250 in the volatile pages 35-1 and 35-2 that point to volatile page 35-4 (or its equivalent in the snapshot data pages 45) that contains the hash bucket in which hash value "1" is contained.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Yuwei, and Ll with Kimura to include wherein the computer-readable medium includes instructions for causing the processor to perform operations of: serializing one or more request parameters associated with a data request to generate serialized request data; hashing the serialized request data to generate a first hashed value; obtaining user information associated with a user associated with the data request; serializing the user information to generate a second hashed value; and appending the first hashed value to the second hashed value to generate the cache key value associated with the data request, as taught by Rundle, in paragraph [0069], to provide a persistent cache that is not subject to a timer or time limit, and can be employed to continue working with data from a host even in instances where communication is compromised and/or lost.

Claim 10. Combination of Rundle, Yuwei, Ll, and Kimura teaches The data processing system of claim 9 – refer to the indicated claim for reference(s).

Kimura further teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform the operations of: normalizing an order of search parameters associated with the data request prior to serializing the one or more request parameters. – in paragraphs [0203], [0204] (FIG. 10B illustrates an example data flow 1001 for using the serializable hash index 1000. When a core 25 initiates a transaction 1005 it can include indications of an operation and a key corresponding to the data on which the operation should act. A hash/tag coder can generate a hash value and/or a tag value based on the key. The core 25 can then execute the transaction 1015 that includes the key, the hash value, and the tag value. To execute the transaction 1015, the serializable hash index can be searched according to the hash value. For example, if the hash value is "1", then the search for the key designated in transaction 1015 can execute by following the hash path 1020 through dual pointers 250 in the volatile pages 35-1 and 35-2 that point to volatile page 35-4 (or its equivalent in the snapshot data pages 45) that contains the hash bucket in which hash value "1" is contained.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Yuwei, and Ll with Kimura to include wherein the computer-readable medium includes instructions for causing the processor to perform the operations of: normalizing an order of search parameters associated with the data request prior to serializing the one or more request parameters, as taught by Rundle, in paragraph [0069], to provide a persistent cache that is not subject to a timer or time limit, and can be employed to continue working with data from a host even in instances where communication is compromised and/or lost.

Claim 11. Combination of Rundle, Yuwei, Ll, and Kimura teaches The data processing system of claim 9 – refer to the indicated claim for reference(s). 

Kimura further teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform the operations of: searching the cache for a data entry that includes the cache key value; and providing data value associated with the cache key value to the SPA originating the data request. – in paragraphs [0203], [0204] (FIG. 10B illustrates an example data flow 1001 for using the serializable hash index 1000. When a core 25 initiates a transaction 1005 it can include indications of an operation and a key corresponding to the data on which the operation should act. A hash/tag coder can generate a hash value and/or a tag value based on the key. The core 25 can then execute the transaction 1015 that includes the key, the hash value, and the tag value. To execute the transaction 1015, the serializable hash index can be searched according to the hash value. For example, if the hash value is "1", then the search for the key designated in transaction 1015 can execute by following the hash path 1020 through dual pointers 250 in the volatile pages 35-1 and 35-2 that point to volatile page 35-4 (or its equivalent in the snapshot data pages 45) that contains the hash bucket in which hash value "1" is contained.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Yuwei, and Ll with Kimura to include wherein the computer-readable medium includes instructions for causing the processor to perform the operations of: searching the cache for a data entry that includes the cache key value; and providing data value associated with the cache key value to the SPA originating the data request, as taught by Rundle, in paragraph [0069], to provide a persistent cache that is not subject to a timer or time limit, and can be employed to continue working with data from a host even in instances where communication is compromised and/or lost.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (Pub. No.: US 2015/0339056, hereinafter, “Rundle”) in view of Yuwei, Ba (Pub. No.: CN 106294365, hereinafter, “Yuwei,” provided in the IDS dated 09/30/2020, Original is attached. Translation used for rejection is attached), and further in view of Ll et al. (Pub. No.: US 2015/0334043, hereinafter, “Ll”) and Thomas et al. (Pub. No.: US 2020/0314194, hereinafter, “Thomas”).
Claim 12. Combination of Rundle, Yuwei, Ll, and Kimura teaches The data processing system of claim 9 – refer to the indicated claim for reference(s).

Combination of Rundle, Yuwei, Ll, and Kimura does not explicitly teach:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: receiving an event notification of a user-related event that includes a Universal Resource Locator (URL) in a payload of the event notification, wherein the URL indicates a domain associated with the user-related event; identifying at least a portion of data in the cache associated with the URL; and invalidating the at least a portion of the data in the cache associated with the URL.
However, Thomas teaches:
wherein the computer-readable medium includes instructions for causing the processor to perform operations of: receiving an event notification of a user-related event that includes a Universal Resource Locator (URL) in a payload of the event notification, wherein the URL indicates a domain associated with the user-related event; identifying at least a portion of data in the cache associated with the URL; and invalidating the at least a portion of the data in the cache associated with the URL. – in paragraphs [0037], [0055] (This published URL can comprise the domain name of the financial institution (e.g., bankxyz.com) plus an extension defined for receiving discovery requests (e.g., /txpush/vl/events yielding https://bankxyz.com/txpush/v1/events as the published URL). Once aggregation provider 101 has successfully subscribed to receive one or more events from financial institution 102, financial institution 102 will push the events (or notifications) to aggregation provider 101 using callback URL 310 provided in subscription request 301.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rundle, Yuwei, Ll, and Kimura with Thomas to include wherein the computer-readable medium includes instructions for causing the processor to perform operations of: receiving an event notification of a user-related event that includes a Universal Resource Locator (URL) in a payload of the event notification, wherein the URL indicates a domain associated with the user-related event; identifying at least a portion of data in the cache associated with the URL; and invalidating the at least a portion of the data in the cache associated with the URL, as taught by Thomas, in paragraph [0004], to access a customer's financial data without the security concerns.

REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: Applicant argues that the rejection under 35 U.S.C. 112, first paragraph, is improper.
In response, the examiner respectfully submits:
The examiner reviewed the applicant’s specification in view of the remarks filed on 03/23/2022. The applicant’s specification does not disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the claimed functionality “initializing a single instance of a persisted cache service on the data processing system; receiving data requests from a plurality of single page applications (SPAs) on the data processing system, wherein each SPA of the SPAs includes a different freshness tolerance level based on age of requested data before the requested data is invalidated; processing the data requests using the persisted cache service to obtain requested data from a cache implemented on the data processing system or from one or more remote data sources via a network connection; and providing the requested data obtained from the cache or the one or more remote data sources to an SPA of the plurality of SPAs from which each data request originated” of claim(s) 1, 15, and 18. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as described by Lizardtech, Ariad and Eli Lily above. Because applicant is seeking to claim more than he has invented, the full scope of his claim is not described and a 112, 1st rejection is proper. If the applicant discloses a single algorithm or step/procedure for achieving the functionality, then that single algorithm or step/procedure needs to be included in the independent claims to avoid a clam to functionality that is overbroad.
Moreover, compliance with § 112(a) for these types of claims is critical to ensure that inventors do not “attempt to preempt the future before it has arrived” by claiming pure functions without limit as to how they are accomplished (MPEP 2161.01). Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed (MPEP 2161.01(I)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449